The facts in this matter are that the owner of certain property gave a mortgage upon it to the plaintiff and respondent. Subsequent to the execution of the mortgage and subject to it, the owner of the property executed three trust deeds to a person other than the plaintiff, securing certain notes. Subsequent to the execution of the trust deeds certain mechanics' liens were imposed upon the property, one or more of which were owned by a corporation known as the James Shultz Lumber Company. The James Shultz Lumber Company thereafter purchased the notes secured by the trust deeds and proceeded to have the property sold under the power of sale contained in the deeds and at the sale purchased the property, but took title in the name of N.P. Alexander, the appealing defendant in the present action. Thereafter the James Shultz Lumber Company brought suit to foreclose the mechanics' liens and made the plaintiff in this action a party defendant, whereupon the plaintiff filed a cross-complaint seeking to foreclose her mortgage. She failed, however, to make Alexander a cross-defendant. Judgment was rendered upon *Page 266 
the plaintiff's cross-complaint foreclosing her mortgage and directing a sale of the property as against the defendant James Shultz Lumber Company, and the property was sold and purchased by the plaintiff for the amount of her mortgage. After the time for redemption had expired without redemption, the plaintiff brought the present action, seeking to quiet her title against Alexander. He asserts an interest on the ground that the title which he acquired by the sale under the trust deeds was not foreclosed by the sale under the foreclosure judgment against the Shultz company. Judgment went for the plaintiff in the trial court.
The finding of the trial court is explicit to the point that Alexander had no beneficial interest whatever in the property, but was acting throughout simply for the James Shultz Lumher Company.
[1] Under these circumstances it is well settled that the judgment of foreclosure against the James Shultz Lumber Company, the real party in interest, is binding upon Alexander, who held merely the naked title as trustee for it. The real party in interest was before the court. The finding mentioned is not attacked and it is the crux of the present action and is decisive.
Judgment affirmed.